DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Podemski (US 20160073532 A1).
Regarding claim 1, Podemski teaches a frame module (Fig. 1-30B), comprising a plurality of brackets (102, 202, 302, 402), a plurality of connecting blocks (104, 204, 304, 404), and a plurality of appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156), wherein: the brackets (102, 202, 302, 402) and the connecting blocks (104, 204, 304, 404) are connected to each other and define a cuboid containing space, wherein any one of the connecting blocks (104, 204, 304, 404) is connected between the three brackets (102, 202, 302, 402); and any one of the appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156) is adjacent to the four brackets (102, 202, 302, 402) and the four connecting blocks (104, 204, 304, 404), forming a rectangular surface of the containing space.  
Regarding claim 2, Podemski further teaches each of the brackets (102, 202, 302, 402) comprises two protrusions and two grooves (Fig. 5B, 6C, 7B, 8A, 8B, 9C, 11B, 14 and 19), each of the appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156) comprises a penal body (128, 130, 134,  139, and/or 148) and a bend (Fig. 6B, 6C, 7B, 8A, 8B, 9C, 11B) located at an edge of the penal body , the bend is inserted into the groove, and the protrusion supports the panel body.  
Regarding claim 3, Podemski further teaches each of the brackets (102, 202, 302, 402) comprises an L-shaped column, and the two protrusions and the two grooves are located respectively on two wings of the L-shaped column (Fig. 5B, 6C, 7B, 8A, 8B, 9C, 11B, 14 and 19).  
Regarding claim 5, Podemski further teaches a plurality of locking members (226, 322), wherein each of the connecting blocks (104, 204, 304, 404) comprises three junctures connecting the three brackets (102, 202, 302, 402), each of the junctures comprises a plurality of positioning columns (218, 314, 315), wherein one of the locking members (226, 322) and the positioning columns (218, 314, 315) located at the same juncture are inserted into the bracket (102, 202, 302, 402) in a same direction, and the locking member (226, 322) locks the connecting block (104, 204, 304, 404) and the bracket (102, 202, 302, 402) together (Fig. 14 and 19).  
Regarding claim 6, Podemski further teaches the juncture is a partial plane of the connecting block (104, 204, 304, 404), the positioning columns (218, 314, 315) protrude from the partial plane, and the locking member (226, 322) passes through the partial plane.  
Regarding claim 7, Podemski further teaches the three partial planes are orthogonal to one another (Fig. 1-30B).  
Regarding claim 12, Podemski further teaches the brackets (102, 202, 302, 402) are respectively extruded metal members ([0100]).  

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Podemski in view of Kvols (US 5516225 A).
Regarding claim 4, Podemski further teaches each of the brackets (102, 202, 302, 402) further comprises a square-shaped column, forming an integral structure with the L-shaped column, and the square-shaped column is adjacent between the two appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156).  
Podemski does not teach each of the column being fan-shaped.
Kvols teaches having fan-shaped column (Fig. 1-8.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Podemski with Kvols; because it allows smoothing out the contour of the edges.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Podemski in view of Hofmann (US 20130306584 A1).
Regarding claim 8, Podemski does not explicitly teach each of the connecting blocks (104, 204, 304, 404) further comprises a protruding platform different from the three junctures and extending away from one of the junctures, and the protruding platform protrudes from the containing space and is adapted to carry another frame module.  
Hofmann teaches a protruding platform (68a, 70; Fig. 9a-9c) different from the three junctures (82, 84, 86) and extending away from one of the junctures, and the protruding platform (68a, 70) protrudes from the containing space and is adapted to carry another frame module.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Podemski with Hofmann; because it allows balancing the structure when during transport.
Regarding claim 9, Podemski does not explicitly teach a lifting ring, assembled to or dissembled from the protruding platform.  
Hofmann teaches a lifting ring (30), assembled to or dissembled from the protruding platform (Fig. 1-9c).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Podemski with Hofmann; because it allows balancing the structure when during transport.
Regarding claim 10, Podemski does not explicitly teach a foot pad, assembled to or dissembled from the protruding platform.  
Hofmann teaches a foot pad (70), assembled to or dissembled from the protruding platform (68a).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Podemski with Hofmann; because it allows balancing the structure when during transport.
Regarding claim 11, Podemski further teaches a decorative cover (136), wherein the decorative cover (136) comprises one of a buckle protrusion (140) and a slot (receiving 140), the connecting block (104, 204, 304, 404) comprises the other one of the buckle protrusion (the other 140) and the slot (on the 104), the decorative cover is assembled with the connecting block (104, 204, 304, 404) by buckling the buckle protrusion (140) in the slot (Fig. 8A; [0093]).  The combination of Podemski and Hofmann consequently results in the protruding platform (68a, 70 of Hofmann) passes through the decorative cover (136 of Podemski).  
 
Claims 13-16, 18-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Russel (US 20040263796 A1) in view of Podemski,
Regarding claim 13, Russel teaches a projection device (Fig. 1-3), comprising a frame module (12), a light-source module (14), a light-engine module (20), a power-supply module (24), and a fan module (26), wherein the light-source module (14) is disposed in the containing space (Fig. 1-3) to provide a light beam; the light-engine module (20) is disposed in the containing space for projecting the light beam; the power-supply module (24) is disposed in the containing space to provide power required for operating the projection device; and the fan module (26) is disposed in the containing space to be adjacent to the light-engine module (Fig. 1-3).  
Russel does not teach the frame module comprises a plurality of brackets, a plurality of connecting blocks, and a plurality of appearance panels, wherein: the brackets and the connecting blocks are connected to each other and define a cuboid containing space, wherein any one of the connecting blocks is connected between the three brackets; and any one of the appearance panels is adjacent to the four brackets and the four connecting blocks, forming a rectangular surface of the containing space.
Podemski teaches a frame module (Fig. 1-30B), comprising a plurality of brackets (102, 202, 302, 402), a plurality of connecting blocks (104, 204, 304, 404), and a plurality of appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156), wherein: the brackets (102, 202, 302, 402) and the connecting blocks (104, 204, 304, 404) are connected to each other and define a cuboid containing space, wherein any one of the connecting blocks (104, 204, 304, 404) is connected between the three brackets (102, 202, 302, 402); and any one of the appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156) is adjacent to the four brackets (102, 202, 302, 402) and the four connecting blocks (104, 204, 304, 404), forming a rectangular surface of the containing space.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Russel with Podemski; because it provides a housing that can be easily put together.
Regarding claim 14, the combination of Russel and Podemski consequently results in the light-source module, the light-engine module, the power-supply module, and the fan module are carried on one of the appearance panel (Fig, 1-3 of Russel; Fig. 1-30B of Podemski).  
Regarding claim 15, Podemski further teaches each of the brackets (102, 202, 302, 402) comprises two protrusions and two grooves (Fig. 5B, 6C, 7B, 8A, 8B, 9C, 11B, 14 and 19), each of the appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156) comprises a penal body (128, 130, 134,  139, and/or 148) and a bend (Fig. 6B, 6C, 7B, 8A, 8B, 9C, 11B) located at an edge of the penal body , the bend is inserted into the groove, and the protrusion supports the panel body.  
Regarding claim 16, Podemski further teaches each of the brackets (102, 202, 302, 402) comprises an L-shaped column, and the two protrusions and the two grooves are located respectively on two wings of the L-shaped column (Fig. 5B, 6C, 7B, 8A, 8B, 9C, 11B, 14 and 19).  
Regarding claim 18, Podemski further teaches a plurality of locking members (226, 322), wherein each of the connecting blocks (104, 204, 304, 404) comprises three junctures connecting the three brackets (102, 202, 302, 402), each of the junctures comprises a plurality of positioning columns (218, 314, 315), wherein one of the locking members (226, 322) and the positioning columns (218, 314, 315) located at the same juncture are inserted into the bracket (102, 202, 302, 402) in a same direction, and the locking member (226, 322) locks the connecting block (104, 204, 304, 404) and the bracket (102, 202, 302, 402) together (Fig. 14 and 19).  
Regarding claim 19, Podemski further teaches the juncture is a partial plane of the connecting block (104, 204, 304, 404), the positioning columns (218, 314, 315) protrude from the partial plane, and the locking member (226, 322) passes through the partial plane.  
Regarding claim 20, Podemski further teaches the three partial planes are orthogonal to one another (Fig. 1-30B).  
Regarding claim 25, Podemski further teaches the brackets (102, 202, 302, 402) are respectively extruded metal members ([0100]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Russel in view of Podemski in further view of Kvols.
Regarding claim 17, Podemski further teaches each of the brackets (102, 202, 302, 402) further comprises a square-shaped column, forming an integral structure with the L-shaped column, and the square-shaped column is adjacent between the two appearance panels (124, 126, 128, 130, 132, 134, 138, 142, 144, 146, 148, 154, and/or 156).  
Neither Russel nor Podemski teaches each of the column being fan-shaped.
Kvols teaches having fan-shaped column (Fig. 1-8.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Russel and Podemski with Kvols; because it allows smoothing out the contour of the edges.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Russel in view of Podemski in further view of Hofmann.
Regarding claim 21, neither Russel nor Podemski explicitly teaches each of the connecting blocks (104, 204, 304, 404) further comprises a protruding platform different from the three junctures and extending away from one of the junctures, and the protruding platform protrudes from the containing space and is adapted to carry another frame module.  
Hofmann teaches a protruding platform (68a, 70; Fig. 9a-9c) different from the three junctures (82, 84, 86) and extending away from one of the junctures, and the protruding platform (68a, 70) protrudes from the containing space and is adapted to carry another frame module.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Russel and Podemski with Hofmann; because it allows balancing the structure when during transport.
Regarding claim 22, neither Russel nor Podemski explicitly teaches a lifting ring, assembled to or dissembled from the protruding platform.  
Hofmann teaches a lifting ring (30), assembled to or dissembled from the protruding platform (Fig. 1-9c).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Russel and Podemski with Hofmann; because it allows balancing the structure when during transport.
Regarding claim 23, neither Russel nor Podemski explicitly teaches a foot pad, assembled to or dissembled from the protruding platform.  
Hofmann teaches a foot pad (70), assembled to or dissembled from the protruding platform (68a).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Russel and Podemski with Hofmann; because it allows balancing the structure when during transport.
Regarding claim 24, Podemski, as combined with Russel, further teaches a decorative cover (136), wherein the decorative cover (136) comprises one of a buckle protrusion (140) and a slot (receiving 140), the connecting block (104, 204, 304, 404) comprises the other one of the buckle protrusion (the other 140) and the slot (on the 104), the decorative cover is assembled with the connecting block (104, 204, 304, 404) by buckling the buckle protrusion (140) in the slot (Fig. 8A; [0093]).  The combination of Russel, Podemski and Hofmann consequently results in the protruding platform (68a, 70 of Hofmann) passes through the decorative cover (136 of Podemski).  

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20160073532 A1, US 20130306584 A1, US 20130256251 A1,US 20040263796 A1, US 5516225 A, US 9763338 B2, US 20130213908 A1, US 20130146321 A1, US 20120170972 A1, US 7896177 B1, US 5997117 A, US 4997240 A, US 20200224405 A1, US 20200214518 A1, US 20190301504 A1, US 10368499 B1, US 20170343233 A1, US 20120297794 A1, US 20110309046 A1, US 20090178821 A1, US 20080272677 A1, US 20070052333 A1, US 5470139 A, US 5298681 A, US 5011323 A, US 4691970 A, US 4610561 A, US 4544069 A, US 20220007523 A1, US 20150335151 A1, US 20150111485 A1, US 20150111487 A1, US 20150111488 A1, US 20150111484 A1, US 20150069894 A1, US 20130306808 A1, US 20130086860 A1, US 20130069501 A1, US 20130034383 A1, US 20120000874 A1, US 20070024237 A1, US 20050225288 A1, US 20050078834 A1, US 20040105655 A1, US 20040036389 A1, US 20030072610 A1, US 20030039507 A1, US 6397551 B1, US 6124699 A, US 5927363 A, US 5848500 A, US 4954007 A, US 4891923 A, US 4187649 A, US 2904360 A, disclose frame construction having brackets with corner connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882